Name: Commission Regulation (EC) No 368/2001 of 23 February 2001 fixing the standard fee per farm return for the 2001 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: farming systems;  budget
 Date Published: nan

 Avis juridique important|32001R0368Commission Regulation (EC) No 368/2001 of 23 February 2001 fixing the standard fee per farm return for the 2001 accounting year of the farm accountancy data network Official Journal L 055 , 24/02/2001 P. 0040 - 0040Commission Regulation (EC) No 368/2001of 23 February 2001fixing the standard fee per farm return for the 2001 accounting year of the farm accountancy data networkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation No 79/65/EEC of the Council of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), as last amended by Regulation (EC) No 1256/97(2), and in particular Article 9(2) thereof,Having regard to Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings(3), and in particular Article 5(3) thereof,Whereas:(1) Article 5 of Regulation (EEC) No 1915/83 provides that a standard fee shall be fixed to be paid by the Commission to the Member States for each duly completed farm return and forwarded to it within the period prescribed of Article 3 of Regulation (EEC) No 1915/83.(2) Commission Regulation (EC) No 161/2000(4) fixes the standard fee for the 2000 accounting year at EUR 129 per farm return.(3) The trend in costs and its effects on the cost of completing the farm return justify a revision of the fee.(4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee of the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1The standard fee provided for in Article 5(1) of Regulation (EEC) No 1915/83 is fixed at EUR 132.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply for the 2001 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65.(2) OJ L 174, 2.7.1997, p. 7.(3) OJ L 190, 14.7.1983, p. 25.(4) OJ L 19, 25.1.2000, p. 21.